

	

		II 

		109th CONGRESS

		1st Session

		S. 644

		IN THE SENATE OF THE UNITED STATES

		

			March 16, 2005

			Mr. Brownback (for

			 himself, Mr. Bingaman,

			 Ms. Cantwell, and

			 Mr. Dodd) introduced the following bill;

			 which was read twice and referred to the Committee on the Judiciary

		

		A BILL

		To establish new special immigrant

		  categories, and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Widows and Orphans Act of

			 2005.

		

			2.

			New special immigrant category

			

				(a)

				Certain children and women at risk of harm

				

					Section

			 101(a)(27) of the Immigration and

			 Nationality Act (8 U.S.C. 1101(a)(27)) is

			 amended—

				

					(1)

					in subparagraph (L), by

			 inserting a semicolon at the end;

				

					(2)

					in subparagraph (M), by

			 striking the period at the end and inserting ; or; and

				

					(3)

					by adding at the end the

			 following:

					

						

							(N)

							subject to subsection (j),

				an immigrant who is not present in the United States—

							

								(i)

								who is—

								

									(I)

									referred to a consular,

				immigration, or other designated official by a United States Government agency,

				an international organization, or recognized nongovernmental entity designated

				by the Secretary of State for purposes of such referrals; and

								

									(II)

									determined by such official

				to be a minor under 18 years of age (as determined under subsection

				(j)(5))—

									

										(aa)

										for whom no parent or legal

				guardian is able to provide adequate care;

									

										(bb)

										who faces a credible fear

				of harm related to his or her age;

									

										(cc)

										who lacks adequate

				protection from such harm; and

									

										(dd)

										for whom it has been

				determined to be in his or her best interests to be admitted to the United

				States; or

									

								(ii)

								who is—

								

									(I)

									referred to a consular or

				immigration official by a United States Government agency, an international

				organization or recognized nongovernmental entity designated by the Secretary

				of State for purposes of such referrals; and

								

									(II)

									determined by such official

				to be a female who has—

									

										(aa)

										a credible fear of harm

				related to her sex; and

									

										(bb)

										a lack of adequate

				protection from such harm.

									.

				

				(b)

				Statutory construction

				

					Section

			 101 of the Immigration and

			 Nationality Act (8 U.S.C. 1101) is amended by adding

			 at the end the following:

				

					

						(j)

						(1)

							No natural parent or prior

				adoptive parent of any alien provided special immigrant status under subsection

				(a)(27)(N)(i) shall thereafter, by virtue of such parentage, be accorded any

				right, privilege, or status under this Act.

						

							(2)

							(A)

								No alien who qualifies for

				a special immigrant visa under subsection (a)(27)(N)(ii) may apply for

				derivative status or petition for any spouse who is represented by the alien as

				missing, deceased, or the source of harm at the time of the alien’s application

				and admission. The Secretary of Homeland Security may waive this requirement

				for an alien who demonstrates that the alien’s representations regarding the

				spouse were bona fide.

							

								(B)

								An alien who qualifies for

				a special immigrant visa under subsection (a)(27)(N) may apply for derivative

				status or petition for any sibling under the age of 18 years or children under

				the age of 18 years of any such alien, if accompanying or following to join the

				alien. For purposes of this subparagraph, a determination of age shall be made

				using the age of the alien on the date the petition is filed with the

				Department of Homeland Security.

							

							(3)

							An alien who qualifies for

				a special immigrant visa under subsection (a)(27)(N) shall be treated in the

				same manner as a refugee solely for purposes of section 412.

						

							(4)

							The provisions of

				paragraphs (4), (5), and (7)(A) of section 212(a) shall not be applicable to

				any alien seeking admission to the United States under subsection (a)(27)(N),

				and the Secretary of Homeland Security may waive any other provision of such

				section (other than paragraph 2(C) or subparagraph (A), (B), (C), or (E) of

				paragraph (3) with respect to such an alien for humanitarian purposes, to

				assure family unity, or when it is otherwise in the public interest. Any such

				waiver by the Secretary of Homeland Security shall be in writing and shall be

				granted only on an individual basis following an investigation. The Secretary

				of Homeland Security shall provide for the annual reporting to Congress of the

				number of waivers granted under this paragraph in the previous fiscal year and

				a summary of the reasons for granting such waivers.

						

							(5)

							For purposes of subsection

				(a)(27)(N)(i)(II), a determination of age shall be made using the age of the

				alien on the date on which the alien was referred to the consular, immigration,

				or other designated official.

						

							(6)

							The Secretary of Homeland

				Security shall waive any application fee for a special immigrant visa for an

				alien described in section 101(a)(27)(N).

						.

			

				(c)

				Allocation of special immigrant visas

				Section 203(b)(4) of the

			 Immigration Nationality Act (8 U.S.C. 1153(b)(4)) is

			 amended by striking (A) or (B) thereof and inserting (A),

			 (B), or (N) thereof.

			

				(d)

				Expedited process

				Not later than 45 days from

			 the date of referral to a consular, immigration, or other designated official

			 as described in

			 section

			 101(a)(27)(N) of the Immigration

			 and Nationality Act, as added by subsection (a), special immigrant

			 status shall be adjudicated and, if granted, the alien shall be paroled to the

			 United States pursuant to section 212(d)(5) of that Act (8 U.S.C.

			 1182(d)(5)) and allowed to apply for adjustment of status to

			 permanent residence under section 245 of that Act (8 U.S.C. 1255)

			 within 1 year of the alien’s arrival in the United States.

			

				(e)

				Report to congress

				Not later than 1 year after

			 the date of enactment of this Act, the Secretary of Homeland Security shall

			 report to the Committee on the Judiciary of the Senate and the Committee on the

			 Judiciary of the House of Representatives on the progress of the implementation

			 of this Act and the amendments made by this Act, including—

				

					(1)

					data related to the

			 implementation of this Act and the amendments made by this Act;

				

					(2)

					data regarding the number of

			 placements of females and children who faces a credible fear of harm as

			 referred to in section 101(a)(27)(N) of the

			 Immigration and Nationality Act, as

			 added by subsection (a); and

				

					(3)

					any other information that

			 the Secretary of Homeland Security determines to be appropriate.

				

				(f)

				Authorization of appropriations

				There is authorized to be

			 appropriated such sums as may be necessary to carry out this section and the

			 amendments made by this section.

			

			3.

			Requirements for aliens

			

				(a)

				Requirement prior to entry into the Untied States

				

					(1)

					Database search

					An alien may not be admitted

			 to the United States until the Secretary of Homeland Security has ensured that

			 a search of each database maintained by an agency or department of the United

			 States has been conducted to determine whether such alien is ineligible to be

			 admitted to the Untied States on criminal, security, or related grounds.

				

					(2)

					Cooperation and schedule

					The Secretary of Homeland

			 Security and the head of each appropriate agency or department of the United

			 States shall work cooperatively to ensure that each database search required by

			 paragraph (1) is completed not later than 45 days after the date on which an

			 alien files a petition seeking a special immigration visa under

			 section

			 101(a)(27)(N) of the Immigration

			 and Nationality Act, as added by section 2(a).

				

				(b)

				Requirement after entry into the United States

				

					(1)

					Requirement to submit fingerprints

					

						(A)

						In general

						Not later than 30 days after

			 the date that an alien enters the United States, the alien shall be

			 fingerprinted and submit to the Secretary of Homeland Security such

			 fingerprints and any other personal biometric data required by the

			 Secretary.

					

						(B)

						Other requirements

						The Secretary of Homeland

			 Security may prescribe regulations that permit fingerprints submitted by an

			 alien under section 262 of the Immigration and National Act (8 U.S.C. 1302) or

			 any other provision of law to satisfy the requirement to submit fingerprints of

			 subparagraph (A).

					

					(2)

					Database search

					The Secretary of Homeland

			 Security shall ensure that a search of each database that contains fingerprints

			 that is maintained by an agency or department of the United States be conducted

			 to determine whether such alien is ineligible for an adjustment of status under

			 any provision of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) on

			 criminal, security, or related grounds.

				

					(3)

					Cooperation and schedule

					The Secretary of Homeland

			 Security and the head of each appropriate agency or department of the United

			 States shall work cooperatively to ensure that each database search required by

			 paragraph (2) is completed not later than 180 days after the date on which the

			 alien enters the United States.

				

					(4)

					Administrative and judicial review

					

						(A)

						In general

						There may be no review of a

			 determination by the Secretary of Homeland Security, after a search required by

			 paragraph (2), that an alien is ineligible for an adjustment of status, under

			 any provision of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) on

			 criminal, security, or related grounds except as provided in this

			 paragraph.

					

						(B)

						Administrative review

						An alien may appeal a

			 determination described in subparagraph (A) through the Administrative Appeals

			 Office of the Bureau of Citizenship and Immigration Services of the Department

			 of Homeland Security. The Secretary of Homeland Security shall ensure that a

			 determination on such appeal is made not later than 60 days after the date that

			 the appeal is filed.

					

						(C)

						Judicial review

						There may be no judicial

			 review of a determination described in subparagraph (A).

					

